NOTICE OF ALLOWABILITY - BACKGROUND
The content of the Office Action following below is identical to previous Notices of Allowability (including the one mailed on 9/9/2021), including paragraph numbering and the Reasons for Allowance detailed therein, which are presently maintained. The present Corrected Notice of Allowability is necessitated by Applicant’s filing of an IDS (annotated copy attached to the present Office Action).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below (with the claim set of 6/23/2020 as baseline). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner's amendment was given in a telephone interview with Attorney J. Dustin Howell on 10/20/2020.
The application has been amended as follows: 
Replace Claim 36 as follows:
- - The converting machine of claim 34, wherein each of the first and second eccentric bearing assemblies comprises a one-way bearing and an eccentric bearing block, wherein said one-way bearing enables said converting roller to rotate in a first direction and relative to said eccentric bearing block. - - .
REASONS FOR ALLOWANCE
Claims 1-4, 7-15, and 30-41 are allowed.
A detailed examiner’s statement of reasons for allowance was presented in the Office Action mailed on 4/13/2020, with respect to dependent Claims 6 and 12, including pictures illustrating the contrasts between the claimed limitations and closest prior art (see pages 17-19 of the 4/13/2020 Office Action, i.e. Paras 11-12 with 4 contrasted Figures). The indicated allowable subject matter was presented in independent form as the newly amended independent claims 1 and 30, as the latest (6/23/2020) amendment.
Claims 2-4, 7-15, and 31-41 are allowable as depending from independent Claims 1 and 30, which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731